Exhibit 10.1

 

XENOGEN CORPORATION

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into effective as
of January 11, 2006 (the “Effective Date”), by and between David W. Carter (the
“Employee”) and Xenogen Corporation, a Delaware corporation (the “Company”).
This Agreement amends, restates and supersedes the Employment Agreement between
the Employee and the Company dated January 21, 1998 (the “Employment Agreement”)
in its entirety. Certain capitalized terms used in this Agreement are defined in
Section 1 below.

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee,
(ii) Employee’s conviction of a felony which the Board reasonably believes has
had or will have a material detrimental effect on the Company’s reputation or
business, (iii) a willful act by the Employee which constitutes misconduct and
is injurious to the Company, or (iv) continued willful violations by the
Employee of the Employee’s obligations to the Company after there has been
delivered to the Employee a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties.

 

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the signing of an agreement by the Company and another entity relating to a
merger or consolidation of the Company with the other entity, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(ii) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company or the signing of an agreement by the Company and
another entity relating to the sale or disposition by the Company of all or
substantially all of the Company’s assets to the other entity;

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in



--------------------------------------------------------------------------------

Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; or

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

(c) Involuntary Termination. “Involuntary Termination” shall mean (i) without
the Employee’s express written consent, a significant reduction of the
Employee’s duties, position or responsibilities relative to the Employee’s
duties, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Employee from such position, duties and
responsibilities; provided, however, that a reduction in duties, position or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, when the Chief Financial Officer of the
Company remains as such following a Change of Control but is not made the Chief
Financial Officer of the acquiring corporation) shall not constitute an
“Involuntary Termination;” (ii) without the Employee’s express written consent,
a reduction by the Company of the Employee’s base salary as in effect
immediately prior to such reduction; (iii) without the Employee’s express
written consent, a material reduction by the Company in the kind or level of
employee benefits (including cash and stock bonus plans) to which the Employee
is entitled immediately prior to such reduction with the result that the
Employee’s overall benefits package is significantly reduced; (iv) without the
Employee’s express written consent, the relocation of the Employee to a facility
or a location which increases Employee’s one-way commute from Employee’s
residence at the time of the Change of Control by more than thirty (30) miles;
(v) any purported termination of the Employee by the Company which is not
effected for Cause; or (vi) the failure of the Company to obtain the assumption
of this Agreement by any successors contemplated in Section 6 below.

 

(d) Termination Date. “Termination Date” shall mean the effective date of any
notice of termination delivered by one party to the other hereunder.

 

(e) Change of Control Effective Date. “Change of Control Effective Date” shall
mean the effective date of a Change of Control described in Section 1(b)(iii)
and Section 1(b)(iv) and shall mean the effective date of the transaction
approved by stockholders and described in Section 1(b)(i) and Section 1(b)(ii).

 

2. Term of Agreement. Other than Section 4(c) of this Agreement which shall
survive indefinitely until all obligations under such Section have been
satisfied, this Agreement shall terminate upon the earlier of (i) one (1) year
after a Change of Control Effective Date (except that the termination of this
Agreement pursuant to Section 2(i) will not terminate the Company’s obligation
to continued payment of severance benefits under Section 4 with respect to (x) a
termination of the Employee by the Company without Cause occurring prior to a
Change of Control or (y) an

 

-2-



--------------------------------------------------------------------------------

Involuntary Termination of the Employee occurring after a Change of Control and
prior to the one-year anniversary of the Change of Control Effective Date) or
(ii) the date that all obligations of the parties hereto under this Agreement
have been satisfied.

 

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, as required under
applicable law or as may otherwise be established under the Company’s then
existing employee benefit plans or policies at the time of termination.

 

4. Severance Benefits.

 

(a) Termination Without Cause Prior To A Change of Control; Involuntary
Termination Following A Change of Control. If the Employee’s employment with the
Company is terminated by the Company without Cause prior to a Change of Control
or terminates as a result of an Involuntary Termination at any time after a
Change of Control and prior to the twelve-month anniversary of the Change of
Control Effective Date, and the Employee delivers an effective release of claims
as required under and does not breach the covenants specified in Sections 7(a)
and 7(b) below, the Employee shall be entitled to the following severance
benefits:

 

(i) The Company shall continue to pay to the Employee an amount equal to
twenty-four (24) months of the Employee’s then-current base salary in equal
installments paid in the same amounts as received prior to the termination, less
applicable withholdings and in accordance with the Company’s standard payroll
practices, for the period beginning on the date of termination and ending on
March 15 of the year following the year of termination with the last payment
equal to the remaining amount of severance payments owed.

 

(ii) Reimbursement of Employee’s expenses for continuing his health care
coverage and the coverage of his dependents who are covered at the time of the
termination under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for a period ending on the earlier of the date that is
eighteen (18) months after the date of termination or the date on which Employee
becomes eligible to be covered by the health care plans of another employer;
provided however that any Company obligation under this paragraph requires that
Employee timely elect COBRA continuation coverage as required by applicable law.

 

(b) Other Terminations. If the Employee’s employment with the Company is
terminated (i) other than as a result of a termination by the Company without
Cause prior to a Change of Control or (ii) other than as a result of an
Involuntary Termination following a Change of Control, then the Employee shall
not be entitled to the benefits of Section 4(a) of this Agreement.

 

(c) Accrued Wages and Vacation, Expenses. Without regard to the reason for, or
the timing of, the Employee’s termination of employment: (i) the Company shall
pay the Employee any unpaid base salary due for periods prior to and including
the Termination Date; (ii) the Company shall pay the Employee all of the
Employee’s accrued and unused vacation through the Termination

 

-3-



--------------------------------------------------------------------------------

Date; and (iii) following submission of proper expense reports by the Employee,
the Company shall reimburse the Employee for all expenses reasonably and
necessarily incurred by the Employee in connection with the business of the
Company prior to the Termination Date. These payments shall be made promptly
upon termination and within the period of time mandated by law.

 

5. Limitation on Payments. In the event it shall be determined that any
compensation by or benefit from the Company to the Employee or for the
Employee’s benefit, whether pursuant to the terms of this Agreement or otherwise
(collectively, the “Payments”), (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Employee’s benefits under this Agreement
shall be either:

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

6. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

-4-



--------------------------------------------------------------------------------

(b) Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7. Conditions to Receiving Severance under Section 4.

 

(a) Execution of Release Agreement upon Termination. As a condition of entering
into this Agreement and receiving the benefits under Section 4, the Employee
shall execute and not revoke a general release of claims upon the termination of
employment with the Company, which will also confirm the restrictive covenants
set forth in Section 7(b) and any other post-termination restrictions applicable
to the Employee.

 

(b) Restrictive Covenants. At the time of any termination triggering the payment
of any severance benefits hereunder, Employee shall refrain from competing with
the Company and its business for a period of twenty-four (24) months following
such termination and from soliciting or hiring any Company employees or
customers for a period of twenty-four (24) months following such termination.

 

8. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company with or without Cause
or by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with this Section. Any such notice provided by the
Company under circumstances constituting a for-Cause termination, or by the
Employee under circumstances constituting an Involuntary Termination shall
indicate the specific termination provision in this Agreement relied upon, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
Termination Date (which shall be not more than 30 days after the giving of such
notice). The failure by either party to include in the notice any fact or
circumstance which contributes to a showing of a for-Cause termination or an
Involuntary Termination shall not waive any right of such party hereunder or
preclude such party from asserting such fact or circumstance in enforcing such
party’s rights hereunder.

 

-5-



--------------------------------------------------------------------------------

9. Arbitration.

 

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Alameda County in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association
(the “Rules”). The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

 

(c) Employee understands that nothing in this Section modifies Employee’s
at-will employment status. Either Employee or the Company can terminate the
employment relationship at any time, with or without Cause.

 

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH

 

-6-



--------------------------------------------------------------------------------

DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq; and

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

10. Miscellaneous Provisions.

 

(a) Effect of Statutory Benefits. To the extent that any severance benefits are
required to be paid to the Employee upon termination of employment with the
Company as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount of severance benefits payable
pursuant to Section 4 hereof shall be reduced by such amount.

 

(b) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

(c) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(d) Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements (including the Employment Agreement),
whether written or oral, with respect to this Agreement, provided, that, for
clarification purposes, this Agreement shall not affect any agreements between
the Company and Employee regarding intellectual property matters or confidential
information of the Company.

 

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g) Employment Taxes. Employees agrees that he is responsible for any applicable
taxes of any nature (including any penalties or interest that may apply to such
taxes) that the Company reasonably determines apply to any payment made
hereunder, that his receipt of any benefit hereunder is conditioned on his
satisfaction of any applicable withholding or similar obligations that apply to
such benefit, and that any cash payment owed hereunder will be reduced to

 

-7-



--------------------------------------------------------------------------------

satisfy any such withholding or similar obligations that may apply. The parties’
mutual intent in entering into this Agreement is that none of the payment
arrangements hereunder constitute a “deferral of compensation” under Internal
Revenue Code Section 409A (“Section 409A”), and they agree that this Agreement
will be interpreted in a manner consistent with that intent. They acknowledge,
though, that uncertainty exists with respect to certain interpretive issues
under Section 409A. Accordingly, notwithstanding anything else to the contrary
contained herein, the parties agree that, to the extent the Company in good
faith determines both that any payment provided for hereunder constitutes a
“deferral of compensation” under Section 409A and that Employee is as of the
relevant date a “key employee” (as defined in Section 409A(a)(2)(B)(i)), then no
amounts shall be payable to Employee hereunder prior to the earlier of
(a) Employee’s death following the date of employment termination, or (b) the
date that is six months following the date of Employee’s “separation from
service” with the Company (within the meaning of Section 409A). The parties
agree to cooperate to make such amendments to the terms of this Agreement as may
be necessary to avoid the imposition of penalties and additional taxes under
Section 409A; provided however that no such amendment shall materially increase
the cost to, or impose any additional liability on, the Company with respect to
any benefits contemplated or provided hereunder.

 

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:       XENOGEN CORPORATION             By:   /s/ JASON M. BRADY        
   

Title:

  Vice President and General Counsel EMPLOYEE:                    

/s/ DAVID W. CARTER

           

Signature

           

David W. Carter

           

Printed Name

 

-9-